         Case 1:20-cv-00020-TJC Document 25 Filed 02/17/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 MARY M. HEWITT,                                    CV 20-20-BLG-TJC

                      Plaintiff,
                                                    ORDER
 vs.

 ANDREW M. SAUL, Commissioner
 of Social Security Administration,

                      Defendant.

       On December 17, 2020, the Court remanded this case to the Commissioner

for further administrative proceedings. (Doc. 22.) That same day, the Clerk of Court

entered a separate judgment. (Doc. 23.)

       Plaintiff has now filed an unopposed motion for an award of attorney’s fees

under the Equal Access to Justice Act (“EAJA”). (Doc. 24.) Plaintiff requests an

award of $6,347.68 in attorney’s fees.

       Good cause appearing, IT IS HEREBY ORDERED that Plaintiff is awarded

attorney fees in the amount of $6,347.68 in full satisfaction and settlement of any

and all claims Plaintiff may have under the EAJA in this case, and will satisfy all

of Plaintiff’s claims for fees, costs and expenses under 28 U.S.C. § 2412 in this

case. This award is subject to offset to satisfy any preexisting debt that Plaintiff

owes the United States pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010) and the
        Case 1:20-cv-00020-TJC Document 25 Filed 02/17/21 Page 2 of 2



Treasury Offset Program, 31 U.S.C. § 3716. If the government determines

Plaintiff does not owe a federal debt, then the government shall cause the payment

of the award to be made directly to Plaintiff’s counsel.

      DATED this 17th day of February, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
